


 

Exhibit 10.23

 

 

 

 

December 17, 2007

 

Darren Brady

12918 195th Place NE

[g85662koi001.gif]

 

Woodinville, WA 98077

 

 

Re: EnerNOC Chief Operating Officer and Senior Vice President

 

Dear Darren,

 

On behalf of EnerNOC, Inc, I am very pleased to offer you a position as
EnerNOC’s Chief Operating Officer and Senior Vice President, a position which
includes becoming an officer of the company.  You will report to the Chief
Executive Officer.  As Chief Operating Officer and Senior Vice President, you
will manage a world-class team of operations, engineering, and IT
professionals.  You will be responsible for the strategic development and
execution of all operational and technology-related activities of the company. 
It is expected that you will work out of the Boston, MA office, and visit other
corporate locations and customer sites, at least fifty percent of the time on
average for the first five months of your employment and then significantly
more, as necessary, for the summer period beginning June 1 through at least
September 30.  After September 30, you may return to your pre-summer commuting
routine.  Each quarter, you may spend one week working from your home in the
state of Washington.  At your one year anniversary, we will revisit these
expectations to collaboratively set appropriate parameters as it relates to
continuing to commute to the company’s headquarters in Boston from your current
home in Washington.

 

Responsibilities Include:

 

·                  Overseeing all operational functions including pre-sales
operations support, deployment, network operations, customer operations, and
customer support;

 

·                  Overseeing all engineering functions including requirements
gathering and documentation, software development, quality assurance, and
version control including feature documentation;

 

·                  Overseeing all information technology functions including
helpdesk support, application support, and all infrastructure development and
support;

 

·                  Overseeing operational, engineering, and IT reporting systems
and controls to ensure effective operation of each business unit at the company;

 

·                  Maintaining internal controls in each business unit
consistent with requirements of the Sarbanes-Oxley legislation and other
requirements of the company as necessary;

 

·                  Recruiting, hiring, training, and developing personnel in
each department, and managing a professional, competent and effective team
capable of carrying out needed initiatives;

 

·                  Recommending and implementing short- and long-range
departmental goals, objectives, policies, and operating procedures in support of
company-wide goals that shall be established collaboratively among the executive
team and various departmental representatives;

 

·                  Managing to an annual budget set collaboratively by the
executive team in support of company-wide annual goals;

 

·                  Providing regular reports to the CEO and executive team on
progress against departmental goals;

 

·                  Serving on policy-making committees;

 

·                  Staying abreast of trends in the industry to ensure
leadership in our market;

 

·                  Providing strategic leadership and support on the evaluation
of potential alliances, acquisitions, mergers and acquisitions and/or other
issues affecting the business;

 

·                  Providing strategic, ethical leadership as an officer and
executive of the company;

 

·                  Other duties as assigned;

 

 

 

ENERNOC, INC.

75 FEDERAL STREET, SUITE 300, BOSTON, MA 02110

617-224-9900

WWW.ENERNOC.COM

 

[g85662koi002.jpg]

 

--------------------------------------------------------------------------------


 

This letter will confirm our offer of employment under the terms and conditions
that follow:

 

·                  Start Date:  January 22, 2008.

 

·                  Salary:  Monthly salary of $25,000.00 ($300,000.00 annually)
paid on a bi-weekly basis. Periods of less than one month will be prorated
accordingly.

 

·                  Signing and Retention Bonus:  Your first payroll will include
a one-time $100,000.00 signing bonus. This bonus is fully recoverable by EnerNOC
if you resign within one year of your start date.  Your first payroll after your
first year anniversary with EnerNOC will include a one-time $150,000 retention
bonus.  This bonus is fully recoverable by EnerNOC if you resign within one year
of your first anniversary with EnerNOC.

 

·                  Stock Options:  As soon as practicable after your start date,
the Company will grant you an option to purchase 100,000 shares of the Company’s
common stock at its fair market value on the date of the grant (the “Option”).
The Option is subject to the EnerNOC Stock Option and Incentive Plan, the option
certificate, and any other applicable stock option agreement, shareholder
agreement and other restrictions or provisions that are generally applicable to
shares purchased by Company employees, as each of these may be amended from time
to time by the Company.  As set forth in the Plan, the Option is subject to a
four-year vesting cycle, with vesting beginning one year after your start date
and occurring on a monthly basis thereafter for the remaining three years,
provided you remain employed by the Company.

 

·                  Restricted Stock:  You will be granted 15,000 shares of
restricted stock in accordance with EnerNOC’s 2007 Employee, Director and
Consultant Stock Plan subject to the terms of the Company’s Restricted Stock
Plan.  The stock is subject to the following vesting schedule, provided you
remain employed by the Company:

 

·                  7,500 shares will vest one year after your start date

 

·                  7,500 shares will follow a three-year vesting cycle, with
monthly vesting beginning one year after your start date and occurring on a
monthly basis thereafter for the remaining three years

 

·                  Bonus Plan:  During employment, you will be considered
annually for a bonus pursuant to EnerNOC’s annual bonus program, as amended and
in effect from time to time.  Your target bonus will be $150,000.00. The amount
of the bonus that will be payable to you, if any, will be determined in part by
the Company’s assessment of your individual performance against goals
established annually for your position and in part by the Company’s assessment
of its overall performance against its annual gross margin budget and other
corporate goals to be established annually. This bonus amount will be pro-rated
based upon your date of hire.

 

·                  Benefits:  You will be entitled to participate in all
employee benefit plans from time to time in effect for employees of the Company
generally.  Your participation will be subject to the terms of the applicable
plan documents and generally applicable Company policies.  Currently, the
Company’s benefits include medical, dental and life insurance plans and a
401(k) savings plan.  You will also receive the benefits available to other
non-Founder executives of the company as it relates to severance and
double-trigger acceleration of your vesting schedule under change of control
circumstances.

 

·                  Paid Time Off:  During employment, you will be entitled to
earn paid time off in accordance with the Company’s Paid Time Off Policy, as in
effect from time to time.  Pursuant to the Policy, beginning with your first
full month of employment, you will be eligible to accrue 1.67 days per month, up
to a maximum of 4 weeks per year.

 

·                  Expenses:  The Company will reimburse you for all reasonable
travel and business expenses, in accordance with the EnerNOC Travel and Expense
Policy.   Your weekly commuting from Washington to Boston is not a reimbursable
corporate expense.

 

·                  Proof of Eligibility:  The Immigration Reform and Control Act
requires employers to verify the employment eligibility and identity of all new
employees.  Accordingly, you will be required to complete a Form I-9 when you
begin work.  We will not be able to employ you if you do not provide us with the
appropriate documents required by the Form I-9 in a timely manner.

 

·                  All employees may be subject to promotion, transfer or
reassignment from time to time, as the Company determines appropriate.

 

--------------------------------------------------------------------------------


 

 

·                  While you are employed, you will be required to devote your
full business time and your best professional efforts to the performance of your
duties and responsibilities for the Company, and to abide by all Company
policies and procedures in effect from time to time.

 

·                  Confidential Information and Restricted Activities:  As a
condition of your employment, you will be required to sign the Company’s
standard Assignment of Invention, Non-Disclosure and Non-Competition Agreement
(the “Non-Competition Agreement”), no later than the first day of your
employment.  A copy of the Non-Competition Agreement is enclosed with this
letter. By signing this offer letter, you represent and warrant to EnerNOC that
your employment with the Company and fulfillment of the duties of your position
will not breach or be in conflict with any other agreement you have with any
former employer or other person or entity.  You also represent and warrant that
you are not subject to any covenant against competition or similar covenants, or
any other legal obligation, that would restrict or otherwise affect the
performance of your duties and responsibilities to the Company. You agree that
you will not bring with you, disclose or use on behalf of the Company any
confidential or proprietary information of any former employer or other third
party without that party’s consent.

 

·                  At-Will Status of Employment:  This letter and your response
are not meant to, and do not, constitute a contract of employment for a specific
term.  Your employment with the Company is at-will.  This means that, if you
accept this offer, both you and the Company will retain the right to terminate
your employment at any time, with or without notice or cause.  As an executive
officer of the company, your benefits include a severance arrangement consistent
with other non-Founder executives of the company.

 

·                  Withholding:  All payments made by the Company under this
Agreement shall be reduced by any tax or other amounts required to be withheld
by the Company under applicable law.

 

In accepting this offer, you give us assurance that you have not relied on any
agreements or representations, express or implied, with respect to your
employment, that are not set forth expressly in this letter.

 

Darren, we are excited about the prospect of you joining our team, because we
believe that your talents, experience and business judgment will benefit the
Company significantly.  Please confirm your acceptance of this offer by signing
below and returning this letter to me no later than the close of business on
Wednesday, December 19, 2007.    At the time you sign and return it, this letter
will take effect as a binding agreement between you and the Company on the basis
set forth above.   I will be happy to discuss this offer with you in more detail
should you have any questions.

 

Sincerely,

 

 

 

/s/ Timothy G. Healy

 

 

 

Timothy G. Healy, Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

 

Signed

/s/ Darren Brady

 

 

 

 

 

 

Name

Darren Brady

 

 

 

 

 

 

Date

December 19, 2007

 

 

--------------------------------------------------------------------------------
